UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number 000-52622 GREEN PLANET BIOENGINEERING CO. LIMITED (Exact Name of Registrant as Specified In Its Charter) DELAWARE 37-1532842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 20th Avenue, Suite 842, Aventura, FL 33180 (Address of Principal Executive Offices) (Zip Code) 1 (Registrant’s Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Act NONE Securities registered pursuant to Section 12(g) of the Act: NONE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the act.Yes o Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:x No:o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filero Accelerated Filero Non-accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:o No:x The aggregate market value of the voting common stock held by non-affiliates can not be calculated as of June 30, 2009 since the Company did not have a ticker symbol at this date and was not eligable for trading. The Company started to trade on the OTC Bulletin Board (OTCBB) in July 2009. The number of shares of common stock outstanding as of March 26, 2010 was 20,006,402. Documents Incorporated by Reference:None 2 TABLE OF CONTENTS PART I Item 1. Description of Business 5 Item 2. Description of Property 31 Item 3. Legal Proceedings 33 Item 4. Submission of Matters to a Vote of Security Holders 33 PART II Item 5. Market for Common Equity and Related Stockholder Matters 33 Item 6. Selected Financial Data 34 Item 7. Management’s Discussion and Analysis of Financial Condition and Results 34 Item 8. Financial Statements 41 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 41 Item 9A. Controls and Procedures 41 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16 (A) of the Exchange Act 43 Item 11. Executive Compensation 45 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matter 46 Item 13. Certain Relationships and Related Transactions 47 Item 14. Exhibits and Reports on Form 8-K 47 Item 15. Principal Accountant Fees and Services 47 SIGNATURES 48 3 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934.These statements involve risks and uncertainties, including, among other things, statements regarding our business strategy, future revenues and anticipated costs and expenses.Such forward-looking statements include, among others, those statements including the words “expects,” “anticipates,” “intends,” “believes,” “may,” “will,” “should,” “could,” “plans,” “estimates,” and similar language or negative of such terms.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this report.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we do not know whether we can achieve positive future results, levels of activity, performance, or goals.Actual events or results may differ materially.We undertake no obligation to publicly release any revisions to theforward-looking statements or reflect events or circumstances taking place after the date of this document. 4 Part I Item 1.Description of Business Business Our History Mondo Acquisition II, Inc. was incorporated in the State of Delaware on October 30, 2006. Since inception, we have been engaged in organizational efforts to obtain initial financing. We were formed as a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. We filed a registration statement on Form 10-SB with the U.S. Securities and Exchange Commission (the “SEC”) on May 2, 2007, and since its effectiveness, we have focused our efforts to identify a possible business combination. On October 2, 2008, we changed our name to Green Planet Bioengineering Co., Limited (“Green Planet”). On October 24, 2008 (“Closing date”), we executed and consummated a Share Exchange Agreement by and among (i) Elevated Throne Overseas Ltd., a British Virgin Islands limited liability company which is the parent company of FuJian Green Planet Bioengineering Co., Ltd., a wholly foreign-owned enterprise (“WFOE”) organized under the laws of the People’s Republic of China (“PRC”); (ii) the stockholders of 100% of Elevated Throne Overseas Ltd.’s common stock (the “Elevated Throne Overseas Ltd., Shareholders”); and (iii) our then-controlling stockholder, Cris Neely (who owned 93.5%). Prior to the Share Exchange Agreement, Mr. Min Zhao and Ms. Min Yan Zheng were the controlling persons of Elevated Throne Overseas Ltd. (100%).At closing, we acquired control of Elevated Throne Overseas Ltd., by issuing to the Elevated Throne Overseas Ltd.’s Shareholders (Mr. Zhao and Ms. Zheng) 14,141,667 shares of our Common Stock in exchange for all of the outstanding capital stock of Elevated Throne Overseas Ltd. (the “Transaction”). Immediately after the Closing date of this transaction, we had a total of 15,141,667 shares of common stock outstanding, with the Elevated Throne Overseas Ltd.’s Shareholders owning approximately 93.40% of our outstanding common stock, and the balance held by those who held the common stock prior to the Closing Date. Upon closing of the Transaction, Mr. Min Zhao and Ms. Min Yan Zheng became our controlling shareholders and we no longer were a “blank check” company. Elevated Throne Overseas Ltd. owns 100% of FuJian Green Planet Bioengineering Co., Ltd., which is a WFOE under the laws of the PRC. WFOE has entered into a series of contractual arrangements with Sanming Huajian Bio-Engineering Co., Ltd., (“Sanming Huajian”) a limited liability company headquartered in, and organized under the laws of, the PRC. 5 As a result of the Reverse Merger Transaction, we acquired 100% of the capital stock of Elevated Throne Overseas Ltd. and consequently, control of the business and operations of Elevated Throne Overseas Ltd., FuJian Green Planet Bioengineering Co., Ltd., and Sanming Huajian Bio-Engineering Co., Ltd. Prior to the Reverse Merger Transaction, we were a public reporting “blank check” company in the development stage. From and after the Closing Date of the Share Exchange Agreement, we are no longer a “blank check” company and our primary operations consist of the business and operations of Sanming Huajian Bio-Engineering Co., Ltd., which are conducted in China. On July 22, 2009, Green Planet announced that majority control of the Company had been acquired by ONE Bio, Corp. (“ONE”). ONE acquired in a series of transactions approximately 80% of the outstanding shares of common stock of Green Planet on a fully diluted basis. The transactions involved the acquisition of common shares and warrants from the majority shareholders of Green Planet and the acquisition by ONE of 5,101 Class A Preferred Shares of Green Planet. As a result of these transactions, ONE has become the majority shareholder of Green Planet and based upon the number of shares outstanding and assuming conversion of the Green Planet preferred stock into common stock, ONE would own approximately 83% of Green Planet’s shares.Green Planet owns 100% of FuJian Green Planet Bioengineering Co., Ltd., a WFOE, that through a series of contractual arrangements has effective control of the business and operations of and has an irrevocable option to purchase the equity and/or assets of Sanming Huajian Bio-Engineering Co., Ltd. (a PRC company), a green process manufacturer of high quality health supplements, organic fertilizers and pesticides.Consequently, Green Planet effectively controls the business and operations of Sanming Huajian Bio-Engineering Co., Ltd. Contractual Agreements with Sanming Huajian Bio-Engineering Co., Ltd. Prior to the reverse merger, our business was conducted through Sanming Huajian Bio-Engineering Co., Ltd., its largest shareholders being Mr. Min Zhao and Mr. Min Yan Zheng with a 35.07% and 35.97% interest respectively. Sanming Huajian Bio-Engineering Co., Ltd. (“Sanming Huajian”) has the licenses and approvals necessary to operate its business in the PRC. PRC law places certain restrictions onroundtrip investments through the acquisition of a PRC entity by PRC residents. To comply with these restrictions, in conjunction with the reverse acquisition, we (via our wholly-owned subsidiary, FuJian Green Planet Bioengineering Co., Ltd.) entered into and consummated certain contractual arrangements with Sanming Huajian Bio-Engineering Co., Ltd. and their respective stockholders pursuant to which we provide these companies with technology consulting and management services. Through these contractual arrangements, we have the ability to substantially influence these companies’ daily operations and financial affairs, appoint their senior executives and approve all matters requiring stockholder approval. As a result of these contractual arrangements, which enable us to control Sanming Huajian and operate our business in the PRC through Sanming Huajian we are considered the primary beneficiary of Sanming Huajian. Accordingly, we consolidate the results, assets and liabilities of the Sanming Huajian in our financial statements. 6 We entered into the following contractual arrangements, each of which are enforceable and valid in accordance with the laws of the PRC: Entrusted Management Agreement. Pursuant to this entrusted management agreement among Fujian Green Planet Bioengineering Co., Ltd., Sanming Huajian, and the Sanming Huajian Shareholders (the “Entrusted Management Agreement”), Sanming Huajian and its shareholders agreed to entrust the business operations of Sanming Huajian and its management to Fujian Green Planet Bioengineering Co., Ltd. until Fujian Green Planet Bioengineering Co., Ltd. acquires all of the assets or equity of Sanming Huajian (as more fully described in the Exclusive Option Agreement below). Prior to the occurrence of such event, Sanming Huajian will only own those certain assets that are not sold to Fujian Green Planet Bioengineering Co., Ltd.We anticipate that Sanming Huajian will continue to be the contracting party under its customer contracts, banks loans and certain other assets until such time as those may be transferred to Fujian Green Planet Bioengineering Co., Ltd. Under the Entrusted Management Agreement, Fujian Green Planet Bioengineering Co., Ltd. will manage Sanming Huajian’s operations and assets, and control all of Sanming Huajian’s cash flow through an entrusted bank account. In turn, it will be entitled to any of Sanming Huajian’s net profits as a management fee, and will be obligated to pay all Sanming Huajian payables and loan payments. The Entrusted Management Agreement will remain in effect until the acquisition of all assets or equity of Sanming Huajian by Fujian Green Planet Bioengineering Co., Ltd. is completed. Shareholders’ Voting Proxy Agreement.Under the shareholders’ voting proxy agreement among Fujian Green Planet Bioengineering Co., Ltd. and the Sanming Huajian Shareholders, the Sanming Huajian Shareholders irrevocably and exclusively appointed the members of the board of directors of Fujian Green Planet Bioengineering Co., Ltd. as their proxy to vote on all matters that require Sanming Huajian shareholder approval. The members of the board of directors of Fujian Green Planet Bioengineering Co., Ltd. are identical to those of the Company. Exclusive Purchase Option Agreement. Under the exclusive option agreement among Fujian Green Planet Bioengineering Co., Ltd. and the Sanming Huajian Shareholders, the Sanming Huajian Shareholders granted Fujian Green Planet Bioengineering Co., Ltd. an irrevocable and exclusive purchase option to acquire Sanming Huajian’s equity and/or remaining assets, but only to the extent that such purchase does not violate limitations imposed by PRC law. Current PRC law does not specifically provide for a non-PRC entity’s equity to be used as consideration for the purchase of a PRC entity’s assets or equity. The option is exercisable when PRC law specifically allows foreign equity to be used as consideration to acquire a PRC entity’s equity interests and/or assets, and when the Company has sufficient funds to purchase Sanming Huajian’s equity or remaining assets. The consideration for the exercise of the option is the shares of Common Stock received by the Sanming Huajian’s Shareholders under the Share Exchange Agreement. Share Pledge Agreement. Under this share pledge agreement among Fujian Green Planet Bioengineering Co., Ltd. and the Sanming Huajian Shareholders (the “Share Pledge Agreement”), the Sanming Huajian Shareholders pledged all of their equity interests in Sanming Huajian, including the proceeds thereof, to guarantee all of Fujian Green Planet Bioengineering Co., Ltd.’s rights and benefits under the Restructuring Agreements. Prior to termination of this Share Pledge Agreement, the pledged equity interests cannot be transferred without Fujian Green Planet Bioengineering Co., Ltd.’s prior consent. 7 Completion of the PRC Restructuring The PRC restructuring transaction closed on the Closing Date. However, Fujian Green Planet Bioengineering Co., Ltd. is required under the agreements to complete additional post-closing steps required in order to maintain its good standing under PRC law. These steps include Fujian Green Planet Bioengineering Co., Ltd. making required regulatory filings and giving proof to regulatory authorities that it has received the required portion of its registered capital as of the deadline required under PRC law. Specifically, Fujian Green Planet Bioengineering Co., Ltd. must receive 15% of its total registered capital of $2.0MM (“License Payment”) by 3 months of effectiveness of business license, and the remaining $1.7MM by two years from effectiveness of business license, in order to maintain the validity of its business license and its certificate of approval to exist as a wholly foreign-owned entity in the PRC issued by the Fujian Provincial Municipal Government and the Sanming Administration for Industry and Commerce, respectively. This license and approval would become invalid and be immediately cancelled if Fujian Green Planet Bioengineering Co., Ltd. was to fail to make timely payment of the first installment of its registered capital, in which case we could cease to have any claim to control Sanming Huajian Bio-Engineering Co., Ltd. under PRC law. The Company has applied for an extension of the contribution period to December 31, 2009 with the relevant government bureau and contributed $300,000 to Fujian Green Planet Bioengineering Co., Ltd. on September 7, 2009 to satisfy the initial license payment requirement. The Company has as of to date, on February 19, 2010, paid $1,700,000 and fully satisfied the business license requirement. Upon consummation of the PRC Restructuring Agreements above, the contributions of Sanming Huajian Bio-Engineering Co., Ltd.’s registered capital, and therefore the ownership of Sanming Huajian Bio-Engineering Co., Ltd., took their current form, which is represented in the table below: NameofShareholder AmountofContribution (RMB) ‘000 PercentofCapital Contribution Min Zhao % Min Yan Zhen % Jiangle Jianlong Mineral industry Co. % Total RMB 38,000.00 % Subsidiaries As a result of the Reverse Merger Transaction, Elevated Throne Overseas Ltd. and FuJian Green Planet Bioengineering Co., Ltd. are our wholly-owned subsidiaries. Sanming Huajian Bio-Engineering Co., Ltd., the entity through which weoperate our business, has no subsidiaries. 8 Sanming Huajian Bio-Engineering Co., Ltd.’s Organization History Sanming Huajian Bio-Engineering Co., Ltd. was originally incorporated in April 2004 in the People’s Republic of China as Sanming Zhongjian Biological Technology Industry Co., Ltd.Its original registered capital was RMB 6 million and its original shareholders were Ou Shanyan (80%), Zhao Yime (10%) and Zheng Yingyue (10%). The company’s original business scope included planning to produce and sell environmentally conscious food, health products, chemical products, and biological products. On August 17, 2004, the company changed its name from Sanming Zhongjian Biological Technology Industry Co., Ltd. to Sanming Huajian Bio-Engineering Co., Ltd. and its shareholders changed from Ou Shanyan, Zhao Yime, and Zheng Yingyue to Min Zhao and Zheng Jianrong with Min Zhao holding a 60% equity interest and Zheng Jianrong holding a 40% equity interest. On May 22, 2006, the company changed its operation plan to focus on natural plant extractions, the production of bio-fertilizer and the sale of chemical and agricultural products and by-products as well as the development of biological engineering technology. On July 8, 2006, the company’s registered capital increased to RMB 33,500,000 and its shareholders changed from Min Zhao and Zheng Jianrong to Min Zhao, with a 35.07% equity interest, Min Yan Zheng with a 35.97% interest and Jiangle Jianlong Mineral Industry Co., Ltd., with a 28.96% equity interest. On April 15, 2008, the company’s registered capital increased to RMB 38,000,000. Sanming Huajian Bio-Engineering Co., Ltd’s Business Sanming Huajian Bio-Engineering Co., Ltd (“Sanming Huajian or “Company”) is a research and development company with a focus on improving human health through the development, manufacture and commercialization of bio-ecological products and over-the-counter products utilizingextractions of tobacco leaves. Sanming Huajian’sposition in the bioengineering industry comes from its research and development which utilizes patented methods to create downstream products ranging from plant indigenous medicine and pharmaceutical intermediates to eco-friendly products.Since 2007, Sanming Huajian has developed a variety of natural organic products using tobacco leaves. The Company produces chemical and herbal extracts for use in a wide range of health and wellness products.Utilizing green technology and proprietary processes, the Company extracts health supplements, fertilizers, and pesticides from waste tobacco. Our chemical extraction processes from tobacco leaves and delivers high purity Solanesol (98%) which can be further extracted into CoenzymeQ10 (“CoQ10”). Discarded tobacco leaves are further extracted to produce organic fertilizers both powdered and particulate and thereby substantially eliminates waste in the process.The Company also extracts from a variety of plants Resveratrol and 5-HTP, which are key components in many consumer health and wellness products. 9 We distribute our products through established independent third party distributors who enter into long term distribution agreements with us. Our distributors are focused on the bio-health industry and raw chemical intermediates industry.This permits use to more accurately forecast sales and required production.In addition, feedback from our distributors provides us with good visibility on changes in consumer demand.In addition, we have established non traditional distribution channels, such as universities and hospital research centers. Growth Strategy The Company’s principal revenue producing activity involves the extraction of Solanesol from the remains of tobacco leaves.The Company intends to purchase additional tracts of tobacco leaf land and has the contractual relationships necessary to receive tobacco leaves from tobacco companies on an ongoing basis.The Company also has established relationships to negotiate additional tobacco leaf contracts necessary to support and increase the organic growth rate of the Company.These relationships, coupled with our ability to make fertilizer out of the rest of the used tobacco leaves after the Nicotine Sulphate and Solanesol have been extracted ensure that such used tobacco leaves will not be reused into low-grade cigarettes and that the process results in little waste.Furthermore, by making organic fertilizer from tobacco leaf waste, the Company generates additional revenue from a waste product. The Company has patented approximately 98% of the dual extraction process that allows the Company to remove Solanesol from the remains of tobacco leaves in a cost effective way.Our Japanese competitors extract only approximately 30% of tobacco leaf waste. We believe we have the expertise, ability and there is a strong market demand for the Company’s products which calls for an increase in our manufacturing capacity to a level adequate to support the Company’s planned organic growth. As part of our vertical growth strategy, we also intend to manufacture CoQ10, which is one of the finished products produced from the chemical extract Solanesol. We intend to expand our distribution sales channels and geographic sales areas horizontally to include Europe, Asia-Pacific nations and the USA.Our entry into the US and European markets will follow the launch of our finished or “end user” over-the-counter products. Chemical and Herbal Extracts Products Sanming Huajian is a research and development company with a focus on improving human health through the development, manufacture and commercialization of bio-ecological products and over-the-counter products utilizing the extractions of tobacco leaves. The Company produces chemical and herbal extracts for use in a wide range of health and wellness products, including: ● Chemical Extracts ° High Purity Solanesol (98% purity) which is extracted from discarded tobacco leaves is the mother chemical intermediate for many high-value bio-chemicals such as Coenzyme Q10 and vitamin-K analogues 10 ° CoQ10 (derivative from Solanesol) is a non-specific immune intensifier, which takes part in cell metabolism and respiration. ● Herbal Extracts ° Resveratrol is an active component and a powerful antioxidant extracted from Huzhang (Polygonum cuspidatum).It is extensively used for treatment of various cancers and Alzheimer’s disease. ° 5-HTP (5-Hydroxytryptophan) which is extracted from Griffonia seed has been clinically demonstrated be effective for the treatment of depression, weight control and insomnia. ° Powdered & Particulate Fertilizers is extracted from discarded tobacco leaves. Market Analysis Focus on Asia-Pacific Region China’s economic recovery continued to strengthen in the second half of 2009. China has reported that its GDP growth accelerated to 8.9% year-over-year in the third quarter of 2009 and 10.7% year-over-year in the fourth quarter of 2009, up from 6.1% and 7.9% in the first two quarters. For the full year 2009, GDP growth was 8.7% year-over-year, compared to 9.8% in 2008 and 11.4% in 2007.This continued strength in China is evidenced by, among other things, significant growth in retail sales as well as urban fixed-asset investment.Despite the global economic downturn, China’s economic growth continues to outpace the rest of the world.In a BBC news article publishedFriday, November 13, 2009, BBC News noted “This is an astonishing performance considering that China’s major export markets have dried up.Why has it happened? Mainly because of the stimulus package and the accompanying rise in short-term credit (China, unlike the rest of the world, has not experienced a credit crunch).” Our product lines and strategic focus are designed to capitalize on this growth.At the same time, many small businesses in Asia-Pacific continue to be undervalued, providing significant opportunities for the Company to acquire companies that complement our business strategy.On the cost side, traditionally lower labor costs in the Asia-Pacific Region contribute to higher profit margins, while still maintaining very high product quality standards. 11 Management Team The company’s management is well experienced in the bioengineering industry and provides the company with the strategic leadership required to maintain the company at the forefront of its industry competitors.The team is led by Mr. Min Zhao the company CEO, Shanyan Ou the VP of Sales & Marketing, and Dr. Jian Ming Chan our Chief Scientist.The team is fully committed to drive Green Planet on a successful track.Stock options programs are currently in place for senior managers.Green Planet Bio’ has employment contracts with all senior managers. Marketing Strategy The Company’s operational strategy is characterized by: ● Fast-growing, high-tech bioengineering unit that utilizes green technology and proprietary processes to extract highly profitable health supplements, fertilizers, and pesticides from waste tobacco; ● Proprietary processes and access to raw materials generate gross margins in excess of 50%; ● Continuously developing health products to expand its product offering including items with retail potential which will add demand for existing products; ● Markets its products throughout Asia. The market penetration strategy for raw chemical material products such as Solanesol, CoQ10 or Nicotine Sulphate, centers on the following implemented strategies: ● Established referral programs with major universities where most distributors look for new products and technologies. ● Use the following channels for visibility with potential distributors: ● Web advertising – Internal web optimization – Search engine optimization – Sponsored links ● Trade shows ● Exhibitions ● Conferences ● Use contacts within local provincial governments to refer us to established distributors. 12 As for the retail over-the-counter products such as the company’s organic fertilizers and pesticides, CoQ10 downstream products and “Paiqianshu”, we run aggressive advertising and marketing campaigns such as: ● TV ad campaign (including static ads and interviews) ● Local and national newspapers ● Radio ad campaign (including static ads and interviews) ● Web ad campaign Pricing strategy The sales of Solanesol, Nicotine Sulphate and CoQ10 represent more than 70% of our overall revenues.For these products, there are international commodity indexes that are presented daily on Internet.The indexes are used to set the pricing. We honor a full two year return (exchange) policy on most of our products for all of our customers.Since all of our products are derived from tobacco waste, they can be reprocessed, minimizing losses as a result of returned items.To date, the Company has an insignificant product return rate. Intellectual Property Patents and Licenses The following table is a list of our current patents issued by the PRC: Patent Name Application No. Date Expiry Designer Owner Synchronization and high efficiency process of Solanesol and Nicotine Sulphate Min Zhao, Chen Yanmei, Liu Caiqing Sanming Huajian Bioengineering Co., Ltd. A Method of Eliminating Plum Bum Products with basic liquid of zymogene mung bean Lin Xuanxian,
